Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-24, 34-36 and 41-43 are allowed.

The following is an examiner’s statement of reasons for allowance:
Jisrawi et al. US 20150346916 A1 teaches a velocity and acceleration associated with the touch signal can be measured, and thereafter the velocity and/or acceleration can be used by the message application 208 to determine an operation and/or function to perform according to the velocity or acceleration. The function can be performed when the swipe being performed reaches a predetermined velocity or acceleration. The swipe can initiate or complete an operation such as deleting a message, moving a message, marking a message as unread, copying a message to another folder, or any other suitable operation related to organizing electronic messages. The touch signal can include the direction the user is swiping across the messaging interface, the speed at which the swipe is occurring. Furthermore, Jisrawi teaches a partial right swipe and a partial left swipe can reveal multiple buttons for a user to choose from. The buttons that are exposed can be different for the partial right swipe and the partial left swipe 
Penha et al. US 20150113436 A1 teaches user interface 310 is presented, the user can cause the computing device and/or the email client application running on the 

	Jeon et al. US 20130125043 A1 teaches when the user enters a long touch (touch sustained for a given time or longer) at a portion of the items arranged in multiple rows and columns on the home screen of the device, the control unit may control the display to output a menu popup window containing command options applicable to multiple items.  The menu popup window may include options, such as "delete", “make folder" (to create a folder at the item display region and to move items in the created folder), "make page" (to add a page in the item display region and to move items in the region to the added page), and "send to home" (to move items in the region to the home screen). 
The prior arts are silent in teaching particularly wherein the first graphical object includes a home preview screen in response to determining that the movement speed of the touch drag input does not exceed the threshold and the direction of the touch drag input is the first direction, displaying a first menu at a first position while at least part of the home preview screen is displayed, wherein the first menu includes a menu for generating at least one folder on the home screen corresponding to the home preview screen, and in response to determining that the direction of the touch drag input is a second direction different from the first direction, displaying the first menu at a second position different from the first position.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171